Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 09/12/2019 & 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 09/12/2019 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Maier et al. (U.S. Publication 2016/0203263) in view of “Chapter 7: Image Segmentation Technology 3”, baoyoubil989, “https: /waww.docm.conyp-2025656846. html", pages 1-32, 20170929 (2017 Publication)(hereafter Chapter 7: Image Segmentation)
**ALL NPL/FOREIGN DOCS ATTACHED OR CURRENTLY ON RECORD**
As to claim 1, Maier discloses a method of determining emphysema thresholds for processing a pulmonary medical image, the method comprising: determining lung lobe regions in the pulmonary medical image (204, Fig. 2 & [0038] discloses segmenting a chest CT dataset of a patient into lung tissue and non-lung tissue voxels); and for each of the lung lobe regions, clustering CT values in the lung lobe region to divide the lung lobe region into a first sub region and a second sub region (206-216, Fig. 2 & [0038] discloses creating a mask of ones and zeros corresponding to voxels with CT density above and below -950.  @208, Fig. 2 counting the number of voxels in the mask with value of one in the different regions of the lungs. 210, Fig. 2 discloses translating the number of voxels counted @206, Fig. 2 into relative lung volumes with low CT density in different regions of the lung. 212, Fig. 2 discloses comparing the relative lung volumes of “likely emphysema” in different regions of the lungs to a series of reference thresholds), and determining a candidate emphysema region in the lung lobe region according to the emphysema threshold for the lung lobe region (206-216, Fig. 2 & [0038] discloses creating a mask of ones and zeros corresponding to voxels with CT density above and below -950.  @208, Fig. 2 counting the number of voxels in the mask with value of one in the different regions of the lungs. 210, Fig. 2 discloses translating the number of voxels counted @206, Fig. 2 into relative lung volumes with low CT density in different regions of the lung. 212, Fig. 2 discloses comparing the relative lung volumes of “likely emphysema” in different regions of the lungs to a series of reference thresholds).
Maier is silent to acquiring a CT value corresponding to an intersection of a first CT value distribution function for the first sub region and a second CT value distribution function for the second sub region in the lung lobe region as an emphysema threshold for the lung lobe region.
However, Chapter 7: Image Segmentation in the same field of endeavor discloses acquiring a CT value corresponding to an intersection of a first CT value distribution function for the first sub region and a second CT value distribution function for the second sub region in the lung lobe region as an emphysema threshold for the lung lobe region. (Pages 11-18 disclose the selection of threshold methods. The Gaussian Density Function, the parameters can be used to easily obtain these two-probability density function, the parameters can be used to easily obtain these two-probability density function, the mixed probability density function of the overall gray level change. The optimal threshold is located at the intersection of the curves Pi(z) P2(z) equivalent to clustering the values of each region, dividing the regions into two sub-regions, the value corresponding to the intersection of the value distribution functions of the two sub-regions in each region is obtained, which is the positioning threshold of the region.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Maier’s disclosure to include the above limitations in order to solve the technical problem of the enhancing threshold selection. 



As to claim 7, Maier discloses a method of processing a pulmonary medical image, the method comprising: determining lung lobe regions in the pulmonary medical image (204, Fig. 2 & [0038] discloses segmenting a chest CT dataset of a patient into lung tissue and non-lung tissue voxels);  and for each of the lung lobe regions, acquiring an emphysema threshold for the lung lobe region (206-216, Fig. 2 & [0038] discloses creating a mask of ones and zeros corresponding to voxels with CT density above and below -950.  @208, Fig. 2 counting the number of voxels in the mask with value of one in the different regions of the lungs. 210, Fig. 2 discloses translating the number of voxels counted @206, Fig. 2 into relative lung volumes with low CT density in different regions of the lung. 212, Fig. 2 discloses comparing the relative lung volumes of “likely emphysema” in different regions of the lungs to a series of reference thresholds), and determining a candidate emphysema region in the lung lobe region according to the emphysema threshold for the lung lobe region (206-216, Fig. 2 & [0038] discloses creating a mask of ones and zeros corresponding to voxels with CT density above and below -950.  @208, Fig. 2 counting the number of voxels in the mask with value of one in the different regions of the lungs. 210, Fig. 2 discloses translating the number of voxels counted @206, Fig. 2 into relative lung volumes with low CT density in different regions of the lung. 212, Fig. 2 discloses comparing the relative lung volumes of “likely emphysema” in different regions of the lungs to a series of reference thresholds).
Maier is silent to wherein the emphysema threshold is a CT value corresponding to an intersection of a first CT value distribution function for a first sub region of the lung lobe region and a second CT value distribution function for a second sub region of the lung lobe region, the first sub region and the second sub region being26Attorney Docket No.: 42737-0059001 PARi 9131 57US-PAR1 9131 57USobtained by clustering CT values in the lung lobe region.
However, Chapter 7: Image Segmentation in the same field of endeavor discloses wherein the emphysema threshold is a CT value corresponding to an intersection of a first CT value distribution function for a first sub region of the lung lobe region and a second CT value distribution function for a second sub region of the lung lobe region, the first sub region and the second sub region being26Attorney Docket No.: 42737-0059001 PARi 9131 57US-PAR1 9131 57USobtained by clustering CT values in the lung lobe region. (Pages 11-18 disclose the selection of threshold methods. The Gaussian Density Function, the parameters can be used to easily obtain these two-probability density function, the parameters can be used to easily obtain these two-probability density function, the mixed probability density function of the overall gray level change. The optimal threshold is located at the intersection of the curves Pi(z) P2(z) equivalent to clustering the values of each region, dividing the regions into two sub-regions, the value corresponding to the intersection of the value distribution functions of the two sub-regions in each region is obtained, which is the positioning threshold of the region.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Maier’s disclosure to include the above limitations in order to solve the technical problem of the enhancing threshold selection. 
As to claim 15, Maier discloses a computing device for processing a pulmonary medical image, the device comprising: at least one processor; and at least one non-transitory machine readable storage medium coupled to the at least one processor having machine-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: determining lung lobe regions in the pulmonary medical image (204, Fig. 2 & [0038] discloses segmenting a chest CT dataset of a patient into lung tissue and non-lung tissue voxels); and for each of the lung lobe regions, acquiring an emphysema threshold for the lung lobe region (206-216, Fig. 2 & [0038] discloses creating a mask of ones and zeros corresponding to voxels with CT density above and below -950.  @208, Fig. 2 counting the number of voxels in the mask with value of one in the different regions of the lungs. 210, Fig. 2 discloses translating the number of voxels counted @206, Fig. 2 into relative lung volumes with low CT density in different regions of the lung. 212, Fig. 2 discloses comparing the relative lung volumes of “likely emphysema” in different regions of the lungs to a series of reference thresholds), and determining a candidate emphysema region in the lung lobe region according to the emphysema threshold for the lung lobe region (206-216, Fig. 2 & [0038] discloses creating a mask of ones and zeros corresponding to voxels with CT density above and below -950.  @208, Fig. 2 counting the number of voxels in the mask with value of one in the different regions of the lungs. 210, Fig. 2 discloses translating the number of voxels counted @206, Fig. 2 into relative lung volumes with low CT density in different regions of the lung. 212, Fig. 2 discloses comparing the relative lung volumes of “likely emphysema” in different regions of the lungs to a series of reference thresholds).
Maier is silent to wherein the emphysema threshold is a CT value corresponding to an intersection of a first CT value distribution function for a first sub region and a second CT value distribution function for a second sub region in the lung lobe region, and the first sub region and the second sub region 28Attorney Docket No.: 42737-0059001PARi 9131 57US-PAR1 9131 57USare obtained by clustering CT values in the lung lobe region.
However, Chapter 7: Image Segmentation in the same field of endeavor discloses wherein the emphysema threshold is a CT value corresponding to an intersection of a first CT value distribution function for a first sub region and a second CT value distribution function for a second sub region in the lung lobe region, and the first sub region and the second sub region 28Attorney Docket No.: 42737-0059001PARi 9131 57US-PAR1 9131 57USare obtained by clustering CT values in the lung lobe region. (Pages 11-18 disclose the selection of threshold methods. The Gaussian Density Function, the parameters can be used to easily obtain these two-probability density function, the parameters can be used to easily obtain these two-probability density function, the mixed probability density function of the overall gray level change. The optimal threshold is located at the intersection of the curves Pi(z) P2(z) equivalent to clustering the values of each region, dividing the regions into two sub-regions, the value corresponding to the intersection of the value distribution functions of the two sub-regions in each region is obtained, which is the positioning threshold of the region.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Maier’s disclosure to include the above limitations in order to solve the technical problem of the enhancing threshold selection. 
As to claims 4, 10 & 18, Maier in view of Chapter 7: Image Segmentation discloses everything as disclosed in claims 1, 9 & 17 respectively. In addition, Maier in view of Chapter 7: Image Segmentation discloses wherein clustering the CT values in the lung lobe region to divide the lung lobe region into the first sub region and the second sub region comprises: for each of pixels in the lung lobe region, substituting a CT value of the pixel into a probability density function of a Gaussian25Attorney Docket No.: 42737-0059001 PARi 9131 57US-PAR1 9131 57USMixture Model to calculate a first probability and a second probability of the pixel, wherein the first probability represents a probability that the pixel belongs to a predetermined first classification, and the second probability represents a probability that the pixel belongs to a predetermined second classification, and classifying the pixel into a classification indicated by a higher one of the first possibility and the second possibility; determining a region formed by pixels classified into the predetermined first classification as the first sub region of the lung lobe region; and determining a region formed by pixels classified into the predetermined second classification as the second sub region of the lung lobe region. (See Claim 1 Rejection Rationale)
As to claims 5, 11 & 19, Maier in view of Chapter 7: Image Segmentation discloses everything as disclosed in claims 1, 9 & 17 respectively. In addition, Chapter 7: Image Segmentation discloses wherein acquiring the CT value corresponding to the intersection of the first CT value distribution function for the first sub region and the second CT value distribution function for the second sub region in the lung lobe region as the emphysema threshold for the lung lobe region comprises: acquiring the first CT value distribution function based on CT values in the first sub region of the lung lobe region and predetermined distribution function values of the CT values; acquiring the second CT value distribution function based on CT values in the second sub region of the lung lobe region and predetermined distribution function values of the CT values; calculating the intersection of the first CT value distribution function and the second CT value distribution function;  (Pages 11-18 disclose the selection of threshold methods. The Gaussian Density Function, the parameters can be used to easily obtain these two-probability density function, the parameters can be used to easily obtain these two-probability density function, the mixed probability density function of the overall gray level change. The optimal threshold is located at the intersection of the curves Pi(z) P2(z) equivalent to clustering the values of each region, dividing the regions into two sub-regions, the value corresponding to the intersection of the value distribution functions of the two sub-regions in each region is obtained, which is the positioning threshold of the region.)
determining an abscissa value of the intersection as the emphysema threshold for the lung lobe region (Pages 11-18 discloses using the intersection of two probability density functions of the background and the target as its segmentation threshold. The abscissa of the probability density function is the value range of the random variable, and the axis coordinate represents the density of probability, which implicitly discloses the use of the abscissa of the intersection point as its segmentation threshold).
As to claims 6 & 12, Maier in view of Chapter 7: Image Segmentation discloses everything as disclosed in claims 1 & 7 respectively. In addition, Chapter 7: Image Segmentation discloses wherein both of the first CT value distribution function and the second CT value distribution function are probability density functions in a Gaussian Mixture Model. (Pages 11-18 disclose the selection of threshold methods. The Gaussian Density Function, the parameters can be used to easily obtain these two-probability density function, the parameters can be used to easily obtain these two-probability density function, the mixed probability density function of the overall gray level change. The optimal threshold is located at the intersection of the curves Pi(z) P2(z) equivalent to clustering the values of each region, dividing the regions into two sub-regions, the value corresponding to the intersection of the value distribution functions of the two sub-regions in each region is obtained, which is the positioning threshold of the region.)
As to claims 8 & 16, Maier in view of Chapter 7: Image Segmentation discloses everything as disclosed in claims 7 & 15 respectively. In addition, Maier discloses wherein determining the candidate emphysema region in the lung lobe region according to the emphysema threshold for the lung lobe region comprises: determining a part of the lung lobe region having CT values smaller than the emphysema threshold for the lung lobe region as the candidate emphysema region in the lung lobe region. (206-216, Fig. 2 & [0038] discloses creating a mask of ones and zeros corresponding to voxels with CT density above and below -950.  @208, Fig. 2 counting the number of voxels in the mask with value of one in the different regions of the lungs. 210, Fig. 2 discloses translating the number of voxels counted @206, Fig. 2 into relative lung volumes with low CT density in different regions of the lung. 212, Fig. 2 discloses comparing the relative lung volumes of “likely emphysema” in different regions of the lungs to a series of reference thresholds)
As to claims 9 & 17, Maier in view of Chapter 7: Image Segmentation discloses everything as disclosed in claims 7 & 15 respectively. In addition, Chapter 7: Image Segmentation discloses wherein acquiring the emphysema threshold for the lung lobe region comprises: clustering the CT values in the lung lobe region to divide the lung lobe region into the first sub region and the second sub region; and acquiring the CT value corresponding to the intersection of the first CT value distribution function for the first sub region and the second CT value distribution function for the second sub region in the lung lobe region as the emphysema threshold for the lung lobe region. the lung lobe region to divide the lung lobe region into a first sub region and a second sub region (Pages 11-18 disclose the selection of threshold methods. The Gaussian Density Function, the parameters can be used to easily obtain these two-probability density function, the parameters can be used to easily obtain these two-probability density function, the mixed probability density function of the overall gray level change. The optimal threshold is located at the intersection of the curves Pi(z) P2(z) equivalent to clustering the values of each region, dividing the regions into two sub-regions, the value corresponding to the intersection of the value distribution functions of the two sub-regions in each region is obtained, which is the positioning threshold of the region.)
Claims 2-3 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Maier et al. (U.S. Publication 2016/0203263) in view of “Chapter 7: Image Segmentation Technology 3”, baoyoubil989, “https: /waww.docm.conyp-2025656846. html", pages 1-32, 20170929 (2017 Publication)(hereafter Chapter 7: Image Segmentation) as applied in claim 1, above further in view of Wang et al. (Optimal Threshold in CT Quantification of Emphysema, 2013 Publication) 
**ALL NPL/FOREIGN DOCS ATTACHED OR CURRENTLY ON RECORD**
As to claim 2, Maier in view of Chapter 7: Image Segmentation discloses everything as disclosed in claim 1 but is silent to wherein determining the lung lobe regions in the pulmonary medical image comprises: extracting a lung parenchymal region from the pulmonary medical image; dividing the lung parenchymal region into a left lung region and a right lung region; determining lung lobe fissure points in the left lung region and the right lung region; constructing a lung lobe fissure surface from the determined lung lobe fissure points; and determining each of the lung lobe regions in the pulmonary medical image based on the lung lobe fissure surface.
However, Wang’s Pages 2-3 discloses wherein determining the lung lobe regions in the pulmonary medical image comprises: extracting a lung parenchymal region from the pulmonary medical image; dividing the lung parenchymal region into a left lung region and a right lung region; determining lung lobe fissure points in the left lung region and the right lung region; constructing a lung lobe fissure surface from the determined lung lobe fissure points; and determining each of the lung lobe regions in the pulmonary medical image based on the lung lobe fissure surface. (the use of computer programs for objective and effective
processing of CT examinations. The degree of emphysema in the entire lung lobe and a single
lune lobe is quantified. First, the three-dimensional (3D) adaptive boundary travel algorithm
described by Pu et al. is used to identify the entire lung volume. Second, the computational
geometry method is used to detect lung fissures. Third, by expressing the hung fissure as an
implicit surface function to identify a single lung Iobe (equivalent to extracting the lung
parenchymal area of the lung medical image, confirming the lung lobe fissure point, and
constructing the lung lobe fissure surface from the determined lung lobe fissure point. The
fracture surface of the ling lobes determines each lung lobe area of the lung medical image).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Maier in view of Chapter 7: Image Segmentation’s disclosure to include the above limitations in order to confirm each lung lobe area CT localization data.
As to claim 3, Maier in view of Chapter 7: Image Segmentation & Wang discloses everything as disclosed in claim 2. In addition, Chapter 7: Image Segmentation discloses performing Gaussian filtering on the left lung region and the right lung region; suppressing at least one of local fissure bright spots, blood vessel wall signal points, fissure points near blood vessel walls, or non-planar and non-curved fissure points in the filtered left lung region and right lung region, to obtain a processed left lung region and right lung region; and extracting the lung lobe fissure points from the processed left lung region and right lung region. (Pages 11-18 disclose the selection of threshold methods. The Gaussian Density Function, the parameters can be used to easily obtain these two-probability density function, the parameters can be used to easily obtain these two-probability density function, the mixed probability density function of the overall gray level change. The optimal threshold is located at the intersection of the curves Pi(z) P2(z) equivalent to clustering the values of each region, dividing the regions into two sub-regions, the value corresponding to the intersection of the value distribution functions of the two sub-regions in each region is obtained, which is the positioning threshold of the region.)
As to claim 20, Maier in view of Chapter 7: Image Segmentation discloses everything as disclosed in claim 15. In addition, Chapter 7: Image Segmentation discloses performing Gaussian filtering on the left lung region and the right lung region; suppressing at least one of local fissure bright spots, blood vessel wall signal points, fissure points near blood vessel walls, or non-planar and non-curved fissure points in the filtered left lung region and right lung region, to obtain a processed left lung region and right lung region; and extracting the lung lobe fissure points from the processed left lung region and right lung region. (Pages 11-18 disclose the selection of threshold methods. The Gaussian Density Function, the parameters can be used to easily obtain these two-probability density function, the parameters can be used to easily obtain these two-probability density function, the mixed probability density function of the overall gray level change. The optimal threshold is located at the intersection of the curves Pi(z) P2(z) equivalent to clustering the values of each region, dividing the regions into two sub-regions, the value corresponding to the intersection of the value distribution functions of the two sub-regions in each region is obtained, which is the positioning threshold of the region.)
Maier in view of Chapter 7: Image Segmentation is silent to wherein determining the lung lobe regions in the pulmonary medical image comprises: extracting a lung parenchymal region from the pulmonary medical image; dividing the lung parenchymal region into a left lung region and a right lung region; determining lung lobe fissure points in the left lung region and the right lung region; constructing a lung lobe fissure surface from the determined lung lobe fissure points; and determining each of the lung lobe regions in the pulmonary medical image based on the lung lobe fissure surface.
However, Wang’s Pages 2-3 discloses wherein determining the lung lobe regions in the pulmonary medical image comprises: extracting a lung parenchymal region from the pulmonary medical image; dividing the lung parenchymal region into a left lung region and a right lung region; determining lung lobe fissure points in the left lung region and the right lung region; constructing a lung lobe fissure surface from the determined lung lobe fissure points; and determining each of the lung lobe regions in the pulmonary medical image based on the lung lobe fissure surface. (the use of computer programs for objective and effective
processing of CT examinations. The degree of emphysema in the entire lung lobe and a single
lune lobe is quantified. First, the three-dimensional (3D) adaptive boundary travel algorithm
described by Pu et al. is used to identify the entire lung volume. Second, the computational
geometry method is used to detect lung fissures. Third, by expressing the hung fissure as an
implicit surface function to identify a single lung Iobe (equivalent to extracting the lung
parenchymal area of the lung medical image, confirming the lung lobe fissure point, and
constructing the lung lobe fissure surface from the determined lung lobe fissure point. The
fracture surface of the ling lobes determines each lung lobe area of the lung medical image).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Maier in view of Chapter 7: Image Segmentation’s disclosure to include the above limitations in order to confirm each lung lobe area CT localization data.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over
Maier et al. (U.S. Publication 2016/0203263) in view of “Chapter 7: Image Segmentation Technology 3”, baoyoubil989, “https: /waww.docm.conyp-2025656846. html", pages 1-32, 20170929 (2017 Publication)(hereafter Chapter 7: Image Segmentation) as applied in claim 7, above further in view of Nielsen et al. (U.S. Publication 2011/0280457)
As to claim 13, Maier in view of Chapter 7: Image Segmentation discloses everything as disclosed in claim 7 but is silent to optimizing the candidate emphysema region using a pre-trained big data analysis model.
However, Nielson’s [0012, 0015, 0022-0023, 0027, 0032, 0070] discloses optimizing the candidate emphysema region using a pre-trained big data analysis model.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Maier in view of Chapter 7: Image Segmentation’s disclosure to include the above limitations in order to enhance accuracy and precision in classification. 
As to claim 14, Maier in view of Chapter 7: Image Segmentation & Nielsen discloses everything as disclosed in claim 13. In addition, Nielsen discloses wherein the pulmonary medical image is associated with a region of interest of a subject, and wherein the pre-trained big data analysis model is trained by samples comprising a plurality of pulmonary medical images obtained from multiple CT scans of the same region of interest of multiple subjects and corresponding emphysema thresholds for the plurality of pulmonary medical images. ([0012, 0015, 0022-0023, 0027, 0032, 0070])

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661